Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 24 November 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Germantown Nov. 24. 1793.

I received yesterday your favor of the 14th. Mine of the 2d. ought to have been then at hand, and since that those of the 10th. and 17th. All will have informed you of my health, and being here. I am happy that you think Tarquin will suit you, and insist on your acceptance of him. This is no sacrifice to me, because my sole motive for having thought of parting with him was that he is unnecessary for me, as I must keep carriage horses, which will do to ride. I insist also as a condition, that you feel yourself perfectly free to part with him whenever he ceases to answer your end or you can by parting with him have your ends better answered. From this moment then he is yours, and I am much happier in it than to have turned him over to any other person.—I am sorry you have so much trouble with my furniture. However I shall soon be able
 
to relieve you from my drudgery. I inclose you a letter to Mr. Stewart, open, that you may see it’s contents, and give the necessary directions to Mr. Biddle to go or send for the sheep when notified that they are ready. I think it important they should be fetched before the snows.—I am sincerely sorry to hear of the situation of Colo. Randolph. It has been to be apprehended for some time. Should he leave you an executor, it may merit mature consideration whether you will consult your ease or interest in undertaking to act. My love to my dear Martha and Maria, and am Dear Sir affectionately your’s

Th: Jefferson

